501 So. 2d 37 (1986)
IN the INTEREST OF S.N.W., a Child.
No. BO-79.
District Court of Appeal of Florida, First District.
December 30, 1986.
Rehearing Denied February 10, 1987.
*38 John R. Grass, P.A., Pensacola, for appellant-mother.
Donna Harkness, Pensacola, for appellee-Health and Rehabilitative Services.
SMITH, Judge.
Appellant-mother appeals a final judgment permanently committing her daughter to the Department of Health and Rehabilitative Services for adoption. The petition for permanent commitment failed to allege present abandonment, abuse or neglect and although the final order comments on the considerable evidence introduced in support of the order, a specific finding of abuse, abandonment or neglect at the time of the commitment hearing was not made. Under these circumstances we have no alternative, regrettably, but to reverse. See In the Interest of R.W., et al, 495 So. 2d 133 (Fla. 1986); In the Interest of Y.F.W., 494 So. 2d 308 (Fla. 1st DCA 1986); and In the Interest of A.D.J. and D.L.J., 466 So. 2d 1156 (Fla. 1st DCA 1985).
REVERSED.
SHIVERS and THOMPSON, JJ., concur.